PER CURIAM.
Certiorari is hereby granted in this cause and the order of the full commission, dated the 19th day of April, 1960, in the above cause be and the same is hereby quashed and set aside with directions to vacate the award of attorney’s fees made by the deputy commissioner under the authority of the decision of this Court in the case of Carillon Hotel and Iowa Home Mutual Casualty Company v. Rodriguez and Florida Industrial Commission, Fla., 124 So.2d 3.
THOMAS, C. J., HOBSON, ROBERTS, DREW and O’CONNELL, JJ., and MOODY, Circuit Judge, concur.
TERRELL, J., dissents.